Citation Nr: 1533674	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  08-36 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for benign prostatic hypertrophy, status post transurethral resection.

2.  Entitlement to service connection for a skin disability manifested by blackheads and oiliness behind the ears and along the arms.

3.  Entitlement to an increased rating for diabetes mellitus, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel
INTRODUCTION

The Veteran had active service from May 1967 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

A note in the file indicates that the Veteran did not appear for a Board hearing scheduled for May 2015.  Neither the Veteran nor representative has requested that another hearing be scheduled.

The claims of entitlement to service connection for skin disability and entitlement to an increased rating for diabetes mellitus are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A September 2005 rating decision denied service connection for benign prostatic hypertrophy.

2.  Evidence received subsequent to the September 2005 rating decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for benign prostatic hypertrophy.


CONCLUSIONS OF LAW

1.  The September 2005 RO decision that denied service connection for benign prostatic hypertrophy is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the September 2005 RO decision is not new and material, and the Veteran's claim of entitlement to service connection for benign prostatic hypertrophy is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant and representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  The Board finds that VA's duty to notify has been satisfied.  The Veteran was notified by a letter dated in December 2007 of the criteria for establishing service connection, the evidence required, and his and VA's respective duties for obtaining evidence.  The December 2007 letter contained the information required regarding reopening claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice was issued prior to the initial adjudication of the claim.  Therefore, the duty to notify was met.

The Veteran's service treatment records are associated with the claims file, as are VA medical records.  In regard to service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  However, the Veteran's claim is a claim to reopen and, therefore, VA's responsibility extends to requesting evidence from any new source identified by the Veteran, and if that evidence is not new and material, the claim is not reopened, and VA has no further duties to the Veteran with respect to that particular claim.  VA does not have a duty to provide the Veteran a VA examination if the claim, as in this case, is not reopened.  38 U.S.C.A. § 5103A(f) (West 2014); 38 C.F.R. § 3.159(c)(4)(C)(iii) 92014).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

In general, rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

New and material evidence can be found where the new evidence raises a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

A September 2005 rating decision denied service connection for benign prostatic hypertrophy.  The Veteran did not appeal the September 2005 RO decision and it became final.  38 U.S.C.A. § 7105 (West 2014).  In December 2007, the Veteran requested that the benign prostatic hypertrophy claim be reopened.

The September 2005 RO decision that denied service connection for benign prostatic hypertrophy did so on the basis of a lack of any relationship between that disability and the Veteran's service.  The September 2005 RO decision essentially noted that no genitourinary complaints were made during service.

The additional medical evidence submitted since September 2005, including records such as a December 2007 VA examination, merely shows that the Veteran was seen in the Urology Department and has a current diagnosis of benign prostatic hypertrophy, status post transurethral resection of the prostate.  None of the additional medical evidence suggests that any prostate disability was incurred in or aggravated by or is in any way related to service, to include exposure to herbicides.  The evidence submitted since September 2005 is essentially cumulative of that already of record.  Where it can be said that, all things being equal, the evidence being proffered has been fairly considered, further rearticulation of already corroborated evidence is cumulative.  Paller v. Principi, 3 Vet. App. 535 (1992).  The Veterans contentions are cumulative of those considered at the time of the previous final denial, and thus do not constitute new and material evidence.

In sum, the newly received evidence does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the evidence received since the denial of the claim in September 2005 is not new and material, and reopening of a claim for service connection for a prostate disability is not warranted.

The Board finds that the preponderance of the evidence is against a finding that new and material evidence has been submitted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence was not received and, therefore, the request to reopen the claim of entitlement to service connection for benign prostatic hypertrophy, status post transurethral resection, is denied.


REMAND

As for the issue of entitlement to service connection for a skin disability manifested by blackheads and oiliness behind the ears and along the arms, the Board notes that the Veteran has indicated that he has had skin problems since service, to include as due to exposure to herbicides.  The Board finds that providing the Veteran an examination for the purpose of obtaining an opinion concerning a possible relationship between the Veteran's skin disability and his military service is appropriate in this case.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for the issue of entitlement to an increased rating for diabetes mellitus, the Veteran asserts that his diabetes has resulted in the restriction of strenuous activities.  Further, the Veteran essentially asserts that his diabetes has worsened since the most recent VA examination in December 2007.  The Board finds that more current clinical findings as to the Veteran's diabetes would be useful in adjudicating the appeal as that examination is not sufficiently contemporaneous to decide the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's complete VA treatment records dated since January 7, 2010.

2.  Then, schedule the Veteran for a VA skin examination.  The examiner must review the claims file and must note that review in the report.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any skin disability that had its onset in service or within one year of service discharge, or is etiologically related to his active service, to include exposure to herbicides during service.  A rationale for all requested opinions shall be provided.

3.  Schedule the Veteran for the a VA examination to determine the current severity of service-connected diabetes mellitus.  The claims file must be made available to the examiner.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should specifically state whether the Veteran's diabetes requires regulation of activities, which is defined as the avoidance of strenuous occupational and recreational activities.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


